Exhibit 10.1
 


RELEASE AND SETTLEMENT AGREEMENT
 AND
AMENDMENT TO CONTRACT
 
This Settlement and Release Agreement and Amendment to Contract (“Amendment”) is
entered into and effective on May 20, 2010, by and between SCS Corporation, a
Delaware Corporation, with an office located at 12012 Wickchester, Suite 475,
Houston, TX 77079 (“SCS”), which is the wholly-owned subsidiary of Hyperdynamics
Corporation (“HDY”), and Geophysical Service Inc., a Canadian Corporation, a
service company with an office at 400, 400 5th Avenue S.W., Calgary, AB Canada
T2P OL6, (“GSI”).  SCS and GSI are sometimes collectively referred to as
“Parties”.


WHEREAS, SCS and GSI are parties to a Master Geophysical Data Acquisition
Agreement dated February 13, 2008, as amended by and through the Release and
Settlement Agreement between them dated June 27, 2008 (the “MGDA Agreement”);
and
 
WHEREAS, the MGDA Agreement provided for seismic services by GSI in the Contract
Area under the Hydrocarbon Production Sharing Contract (“PSC”) dated September
22, 2006 between SCS, as Contractor, and the Republic of Guinea (“Government” or
“Guinea”), such Contract Area located offshore Guinea; and the PSC is subject to
a Memorandum of Understanding dated September 14, 2009 between SCS and the
Government (“MOU”) that requires, among other things, for SCS and the Government
to review  and amend or clarify, if necessary, the PSC to ensure that it is
consistent with terms similar to other international oil and gas production
sharing agreements and requires that such review is completed no later than
March 11, 2010 or such later time as agreed by the Parties (“PSC Amendment”);
and
 
WHEREAS, SCS has assigned a partial participating interest as Contractor under
the PSC to Dana Petroleum (E&P) Limited, of Aberdeen, Scotland (“Dana”) or a
designated affiliate of Dana under the terms of a Sales and Purchase Agreement
(“Dana SPA”) which calls for a payment of a total of Nineteen Million and Five
Hundred Thousand Dollars US ($19,500,000) by Dana (“Dana Payment”) upon the
execution and entry into full legal effect of any amendment that results from
the review under the MOU; and, under the terms of the Dana SPA, Dana may, in its
discretion, pay up to Fourteen Million and Five Hundred Thousand Dollars U.S.
($14,500,000) of the Dana Payment in ordinary shares of UK£0.15 each of Dana
Petroleum plc (“Dana Stock”); and
 
WHEREAS, a dispute has arisen between the Parties concerning the MGDA Agreement;
and
 
WHEREAS, the Parties wish to amicably resolve this dispute between them and
amicably terminate the MGDA Agreement on mutually acceptable terms and
conditions and in light of the contingencies set forth below.
 
NOW THEREFORE, in consideration of the mutual covenants and promises set forth
in this Amendment, the Parties agree as follows:
 
1. Conditions.  Upon the occurrence of both (1) the execution and entry into
full legal effectiveness of any amendment to the PSC that results from the
review called for under the MOU and (2) Dana’s payment (whether in cash or
stock) of the Nineteen Million and Five Hundred Thousand Dollars US
($19,500,000) pursuant to the Dana SPA, then the Parties shall perform and carry
out the following.
 
2. Payments by SCS to GSI.  On or before May 25, 2010, SCS shall pay to GSI
$3,000,000.00.  Unless stated otherwise, all dollar amounts shall be in U.S.
dollars and payments to be made by SCS to GSI shall be valued in U.S. dollars.
 
3. Termination of MGDA Agreement.  Upon SCS’s full payment of the cash amount
set forth in and under Paragraph 2 above, the MGDA Agreement shall be terminated
and of no force and effect.  Specifically, the Parties recognize, acknowledge
and agree that any interest that GSI would otherwise maintain in the seismic
data generated or delivered under the MGDA Agreement, in whatever form and in
whatever manner recorded or stored or delivered to others, including the revenue
interest provided under the MGDA Agreement and any rights to market the seismic
data, is terminated, released and relinquished for all purposes by GSI.  For all
purposes, this termination, release and relinquishment shall also be subject to
the provisions for the release by GSI of any and all of its claims, rights,
causes of action as provided elsewhere in this Amendment.
 
4. No Admission.  This Amendment is not an admission of liability or wrongdoing
by either Party, but is entered into solely in order to amicably resolve the
dispute.
 
5. Full Release by GSI.  Upon GSI’s receipt of SCS’s full payment of the cash
amount set forth in and under Paragraph 2 above, GSI hereby releases,
relinquishes, indemnifies, holds harmless and protects HDY, its affiliates,
officers and directors, employees, agents, attorneys and all other persons,
natural and otherwise, associated or affiliated with it, past and present, from
any and all claims, causes of actions, disputes and disagreements, whether now
known or which should have been known through reasonable inquiry and due
diligence, including those claims, assertions, allegations and causes of action
arising from or related to the invoice for services delivered by GSI to SCS on
or about November 17, 2009.  This release, relinquishment, indemnification and
protection expressly extends to and includes any and all rights and any claims,
causes of action, disputes and disagreements arising from any and all rights
held, owned or asserted by GSI  under the MGDA Agreement, including the revenue
interest or marketing rights set forth therein.
 
6. Full Release by SCS.  Upon GSI’s receipt of SCS’s full payment of the cash
amount set forth in and under Paragraph 2 above, SCS hereby releases,
relinquishes, indemnifies, holds harmless and protects GSI, its affiliates,
officers and directors, employees, agents, attorneys and all other persons,
natural and otherwise, associated or affiliated with it, past and present, from
any and all claims, causes of actions, disputes and disagreements, whether now
known or which should have been known through reasonable inquiry and due
diligence, including those claims, assertions, allegations and causes of action
arising from or related to the services delivered by GSI to SCS through or under
the MGDA Agreement.  This release, relinquishment, indemnification and
protection expressly extends to and includes any and all rights and any claims,
causes of action, disputes and disagreements arising from any and all rights
held, owned or asserted by SCS under the MGDA Agreement, including the revenue
interest or marketing rights set forth therein.
 
7. Governing Law. This Amendment shall be governed by the laws of the State of
Texas, and the Parties hereby mutually agree to and submit, for the purposes of
enforcing this Amendment or resolving any dispute under it, to the courts of
competent jurisdiction within the State of Texas; provided, however, that this
Paragraph 7 shall be of no force and effect should either or both of the
conditions set forth in Paragraph 1 above fail to occur before May 20, 2010, or
such date as the Parties shall agree to in order to reasonably accomplish the
conditions described in Paragraph 1, in which event the governing law,
applicable jurisdiction, and choice of forum provisions shall be as set out in
the MGDA Agreement as provided in Paragraph 11 below.
 
8. Survival of Certain Terms.  Terms and provisions necessary to carry out the
purposes of this Amendment shall survive the execution of this Amendment.
 
9. Obligation to execute documents and take actions to carry out
Amendment.  Both Parties shall take all actions, including execution of
subsequent documents, and any and all other actions necessary to carry out
the  purposes of this Amendment.
 
10. Amendment in Writing; Entireties clause. Subject to complete fulfillment of
the conditions set out in Paragraph 1 and to the terms of Paragraph 11 below,
this Amendment constitutes the entire agreement between the Parties and
supersedes and supplants any other agreement, discussion and negotiation between
them.  This Amendment may only be modified in writing signed by or on behalf of
both Parties.
 
11. Failure of Conditions on Resolution of Dispute.  Notwithstanding anything in
this Amendment to the contrary, should either or both of the conditions set
forth in Paragraph 1 above fail to occur before May 20, 2010, or such date as
the Parties shall agree to in order to reasonably accomplish the conditions
described in Paragraph 1, both Parties agree that the Parties shall continue to
attempt to resolve their disputes in a reasonable time and manner, but they
shall maintain their respective rights, duties and obligations under the MGDA
Agreement, which shall remain in effect, and may pursue all rights and remedies
provided by law.  In these circumstances, it is also expressly recognized that
this Amendment shall be considered as settlement discussions under Rule 408 of
the Federal Rules of Evidence and the Texas Rules of Evidence in any subsequent
proceeding, litigation, or arbitration.
 
[SIGNATURE PAGES FOLLOW]
 

 
 
 

--------------------------------------------------------------------------------

 
 



 
12. EXECUTED this 20th day of May 2010.
 
SCS CORPORATION
 
 
By: /s/ Ray Leonard _______________
Ray Leonard
President and Chief Executive Officer


GEOPHYSICAL SERVICE INC.


By: /s/ Paul Einarrson _____________
Paul Einarrson
Chairman and Chief Operating Officer









 
 
 

--------------------------------------------------------------------------------

 
